Citation Nr: 9914215	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-10 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychotic 
disorder.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), current evaluated at 50 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1971.

This appeal arises from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for a psychotic 
disorder and granted service connection for PTSD, assigning a 
50 percent rating for that disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  It is at least as likely as not that the veteran's 
psychotic symptoms are related to or a feature of his 
service-connected PTSD.

3.  The veteran is demonstrably unable to obtain or retain 
employment as a result of the symptoms associated with his 
service connected psychiatric disorder, to include chronic 
PTSD with psychotic features.


CONCLUSION OF LAW

1.  A psychotic disorder is proximately due to or the result 
of a service connected disability.  38 U.S.C.A. § 1110, 
5107(West 1991 & Supp. 1998); 38 C.F.R. § 3.102, 3.303, 3.310 
(1998)

2.  The criteria for assignment of a 100 percent rating for 
chronic PTSD with psychotic features have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1-4.14, 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran essentially contends that his psychotic disorder 
is either related to his service connected PTSD or is 
actually a manifestation of that disability.  The Board notes 
that there is a question as to whether the veteran's 
psychiatric symptomatology is due entirely to his PTSD, or 
whether a distinct and measurable portion of it may be 
attributable to a psychotic condition for which service 
connection has been denied.  The Board notes that the private 
treating psychiatrist, Leon M. Rubenfaer, M.D., diagnosed the 
veteran's condition in March 1997 as chronic PTSD with 
atypical psychotic features with a history of alcohol 
dependency "recovered now for several years."  A VA 
psychiatrist, however, provided an opinion in February 1998, 
based on a review of "numerous documents in the veteran[']s 
claims file," which asserts that the veteran's "psychotic 
symptoms are not related to the PTSD, nor to the military 
service."  He assesses the probable etiology of psychotic 
symptoms as nonservice-related drug or alcohol use.  A May 
1997 VA examination resulted in Axis I diagnoses of major 
depression with psychotic features and chronic PTSD.  The 
examiner did not distinguish among symptoms relatable to 
depression with psychotic features, versus those referable to 
PTSD.

Based on the above, the Board finds the evidence to be in 
relative equipoise as to the issue of whether the nature and 
severity of the veteran's psychiatric symptoms due to PTSD 
can be distinguished from symptoms attributable to other 
causes.  In reaching medical conclusions, the Board is, of 
course, limited to consideration of the competent medical 
evidence or opinions of record and may not rely upon its own 
unsubstantiated medical judgment.  See Allday v. Brown, 7 
Vet.App. 517, 527 (1995); Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991).  The law and regulations governing the 
Board's deliberations provide that when there is an 
"approximate balance" of evidence regarding the merits of 
an issue material to the determination of a claim, "the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant."  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran's psychotic disorder is related, 
at least in part, to the veteran's service-connected PTSD, 
and that the veteran's initial evaluation for PTSD must 
therefore assess the overall severity of all psychiatric 
symptomatology noted.  Accordingly, service connection for a 
psychotic disorder is established.

II. Increased Evaluation

The veteran has claimed entitlement to a rating in excess of 
50 percent for his service-connected PTSD.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award, which was effective as of March 1994 (the date an 
application for compensation was received by the RO).  
Accordingly, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), and VA's duty to 
assist arises.  See Fenderson v. West, 12 Vet.App. 119, 127 
(1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) 
to initial rating claims); cf. Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet.App. at 
125-127, citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 
(ratings to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the various 
examinations and treatment reports described below, and the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  Under 
this formula a 50 percent rating was appropriate where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was appropriate.  
Finally, a 100 percent (total) disability rating was 
assigned: (1) where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community, (2) where there existed 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or (3) where the individual was demonstrably 
unable to obtain or retain employment.  Each of the above 
three criteria provided an independent basis for granting a 
100 percent schedular evaluation for PTSD.  See Johnson v. 
Brown, 7 Vet. App. 95, 97, 99 (1994).

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet.App. 308, 312-313 
(1991).  The effective date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Id.; see Rhodan v. West, 12 Vet.App. 
55, 57 (1998).  

Under the rating criteria presently in effect (contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411 as revised), PTSD is 
evaluated using criteria from the general rating formula for 
mental disorders.  Under this formula, a 50 percent rating is 
appropriate where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and inability to maintain effective relationships.  
A 100 percent rating is appropriate in those cases where 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
one's self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, one's own 
occupation or one's own name.

After filing his claim in March 1994, the veteran was 
examined at the Allen Park (Chicago) VA Medical Center (VAMC) 
in June 1994.  The examiner reported an Axis I diagnosis of 
atypical psychosis with depressive features, and a Global 
Assessment of Functioning (GAF) scale score of 50, indicating 
"serious symptoms," such as suicidal ideation or severe 
obsessional rituals, or serious impairment in social or 
occupational functioning, such as no friends or inability to 
keep a job.  See American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders 44-47 (4th Ed. 
1994) (DSM-IV).  GAF scores are intended to be the 
clinician's judgment of the individual's overall level of 
functioning due to psychological factors only, and are not to 
consider "physical (or environmental) limitations."  Id.  A 
December 1994 letter from Dr. Rubenfaer describes the 
veteran's symptoms as "totally disabling and interfering 
with his life."  A July 1995 VA examination diagnosed PTSD 
and a psychotic disorder, with a GAF of "around 40," with 
some impairment in reality testing and communication and 
"major impairment in work, judgment, thinking and 
interpersonal relationships."  In May 1996, the veteran was 
found incompetent to handle funds, for VA purposes, and his 
then-wife was named substitute payee for the veteran's 
compensation payments.  A May 1997 PTSD examination at the 
Allen Park VAMC noted a GAF score of "about 55 or 60," 
noting "impairment of social relationships, interpersonal 
relationships and family relationships with withdrawal and 
moderately severe introversion."

The veteran's medical records pertaining to his disability 
retirement from Ford Motor Company are of record.  They 
indicate that the primary reason for his retirement was back 
pain and possibly associated radiculopathy.  However, various 
physicians also noted a psychological component to the 
veteran's complaints, and he appears to have been granted six 
months leave pending retirement for "psychophysiologic 
reaction" to his condition, including "agitated 
depression."  An examiner retained by Ford noted in March 
1992 that his "prior history of seven years in Vietnam may 
play a role in this matter."  A September 1991 mental status 
evaluation provided to Ford's Retirement Board of 
Administration described the veteran as "quite depressed, 
very emotional, and in my opinion, unable to work, most 
likely permanently disabled."

Most recently, in April 1998, a VA field examination to 
determine the veteran's competency to manage his own funds, 
in light of his pending divorce from his wife, the previously 
designated substitute payee.  The field examiner noted that 
the veteran reported having last been hospitalized for his 
psychiatric condition in 1996 and appeared "well oriented in 
all spheres."  The veteran described exercising at a local 
health club every day, and reported his other activities were 
reading the Bible, watching TV and doing household chores.  
He was able to identify his sources of income and account for 
expenditures in general terms.  The writer indicated that the 
veteran might be employable "at a minimal level because of 
the veteran's overall difficulties, particularly mental 
problems, in handling stress," but provided no basis, other 
than apparent absence of physical defects, for this 
observation.  Laypersons may not offer medical diagnoses or 
opinions as to the etiology of a condition, see Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 5 
Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 214 
(1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993), Jones v. 
Brown, 7 Vet.App. 134, 137 (1994), but this does not prevent 
them from offering competent, probative testimony related to 
their observation of the apparent physical manifestations of 
a condition.  See Falzone v. Brown, 8 Vet.App. 398, 403 
(1995).  The veteran testified before the Board in February 
1999, with his brother.  The brother reported numerous 
episodes of inappropriate behavior and apparent detachment 
from reality, and reported that although the veteran's 
approachability varied, he was very moody and often "just 
wants to be left alone, don't want to be bothered."

Based on the evidence above, it appears that the veteran's 
condition varies substantially over time, sometimes from day 
to day.  While the veteran may appear at times to be 
sufficiently lucid to perform minimally stressful employment, 
it is clear that his condition would prevent him from working 
with any regularity, and there is no evidence which directly 
contradicts the reports of his private treating physician, 
who has seen him regularly for approximately eight years, 
that he is unemployable as a result of his psychiatric 
conditions.  This report is further supported by the 
September 1991 mental status evaluation provided to Ford's 
Retirement Board of Administration, discussed above.  
Therefore, the Board finds that he is "demonstrably unable 
to obtain or retain employment" under the "old" rating 
criteria, and has been since his claim for service connection 
was filed in March 1994.  Accordingly, an initial rating of 
100 percent from the date of service connection is warranted.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); Johnson, 
7 Vet. App. at 97, 99; Karnas, 1 Vet.App. at 312-313.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for PTSD with psychotic 
features is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

